         Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

MOHAMED KAIR G.,                                 *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 19-1730
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.1                       *
                                           ************

                 MEMORANDUM OPINION GRANTING DEFENDANT’S
                      MOTION FOR SUMMARY JUDGMENT

       Plaintiff Mohamed G. seeks judicial review under 42 U.S.C. § 405(g) of a final decision of

the Commissioner of Social Security (“Defendant” or the “Commissioner”) denying his

application for disability insurance benefits under Title II of the Social Security Act. Before the

Court are Plaintiff’s Motion for Summary Judgment (ECF No. 13), Defendant’s Motion for

Summary Judgment (ECF No. 14), and Plaintiff’s Response to Defendant’s Motion for Summary

Judgment (ECF No. 15).2 Plaintiff contends that the administrative record does not contain

substantial evidence to support the Commissioner’s decision that he is not disabled. No hearing

is necessary. L.R. 105.6. For the reasons that follow, Defendant’s Motion for Summary Judgment



1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.” Walls
v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary judgment
accompanied by a remand to the Commissioner results in a judgment under sentence four of 42
U.S.C. § 405(g), which is immediately appealable.” Id.
          Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 2 of 15



(ECF No. 14) is GRANTED, Plaintiff’s Motion for Summary Judgment (ECF No. 13) is

DENIED, and the Commissioner’s final decision is AFFIRMED.

                                                  I

                                            Background

       Following remand by the Court and the Appeals Council (R. at 632-50), Administrative

Law Judge (“ALJ”) Andrew M. Emerson held a supplemental hearing on March 18, 2019, in

Washington, D.C., where Plaintiff and a vocational expert (“VE”) testified (R. at 564, 589-622).

On April 2, 2019, the ALJ issued a decision finding Plaintiff not disabled from the alleged onset

date of disability of May 13, 2010, through the date late insured (“DLI”) of December 31, 2013.

R. at 561-79. In so finding, the ALJ found that Plaintiff had not engaged in substantial, gainful

activity from May 13, 2010, through December 31, 2013, and that he had severe impairments

through the DLI. R. at 566-67. He did not, however, have through the DLI an impairment or

combination of impairments that met or medically equaled the severity of one of the impairments

listed in 20 C.F.R. pt. 404, subpt. P, app. 1. R. at 567.

       The ALJ then found that, through the DLI, Plaintiff had the residual functional capacity

(“RFC”)

       to perform light work as defined in 20 CFR 404.1567(b) except he could
       occasionally climb ramps and stairs, balance, kneel, stoop, crouch, and crawl.
       [Plaintiff] could never climb ladders, ropes, and scaffolds. He would have needed
       to avoid concentrated exposure to extreme cold, extreme heat, excessive vibration,
       and hazardous moving machinery and unprotected heights.

R. at 568.3 In light of this RFC and the VE’s testimony, the ALJ found that, through the DLI,

Plaintiff could have performed his past relevant work as a liquor store manager, retail store



3
 “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b). “Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or standing, or
                                                  2
         Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 3 of 15



salesman, and unarmed security guard. R. at 572-73. The ALJ thus found that Plaintiff was not

disabled from May 13, 2010, through December 31, 2013. R. at 573.

       On June 13, 2019, Plaintiff filed a complaint in this Court seeking review of the

Commissioner’s decision. Upon the parties’ consent, this case was transferred to a United States

Magistrate Judge for final disposition and entry of judgment. The case then was reassigned to the

undersigned. The parties have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.         42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists . . . in significant numbers either in the region

where such individual lives or in several regions of the country.” 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social Security

Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124 S.

Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made, the




when it involves sitting most of the time with some pushing and pulling of arm or leg controls.”
Id.
                                                 3
         Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 4 of 15



[Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at 379; see

20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production and proof

at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct. 2287, 2294 n.5

(1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is engaged

in substantial gainful activity, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).4

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled, regardless

of age, education, and work experience.          20 C.F.R. §§ 404.1520(a)(4)(iii), 404.1520(d),

416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.




4
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding, carrying
out, and remembering simple instructions; (4) use of judgment; (5) responding appropriately to
supervision, co-workers, and usual work situations; and (6) dealing with changes in a routine work
setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at 141, 107 S. Ct. at
2291.
                                                 4
         Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 5 of 15



       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite his

or her limitations.   Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).     The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the claimant]

get medical reports from [the claimant’s] own medical sources.” 20 C.F.R. §§ 404.1545(a)(3),

416.945(a)(3). The Commissioner also will consider certain non-medical evidence and other

evidence listed in the regulations. See id. If a claimant retains the RFC to perform past relevant

work, then the claimant is not disabled. Id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is other

work that the claimant can do, given the claimant’s RFC as determined at step four, age, education,

and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012). The

Commissioner must prove not only that the claimant’s RFC will allow the claimant to make an

adjustment to other work, but also that the other work exists in significant numbers in the national

economy. See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the

claimant can make an adjustment to other work that exists in significant numbers in the national

economy, then the Commissioner will find that the claimant is not disabled. If the claimant cannot



                                                 5
        Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 6 of 15



make an adjustment to other work, then the Commissioner will find that the claimant is disabled.

20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                III

                                Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See Craig

v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is not

whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the relevant

law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C.

§ 405(g). Under this standard, substantial evidence is less than a preponderance but is enough that

a reasonable mind would find it adequate to support the Commissioner’s conclusion. See Hancock,

667 F.3d at 472; see also Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154 (2019).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not conduct

a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986), or

undertake to reweigh conflicting evidence, make credibility determinations, or substitute its

judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he duty to resolve

conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v. Chater, 99 F.3d

635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to differ as to

whether a claimant is disabled, the responsibility for that decision falls on the ALJ. Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).




                                                6
        Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 7 of 15



                                                IV

                                           Discussion

       Plaintiff argues that the ALJ failed to follow the procedure in 20 C.F.R. § 404.1520a for

analyzing mental impairments. Pl.’s Mem. Supp. Mot. Summ. J. 9-14, ECF No. 13-2. He then

contends that the ALJ failed to consider his obesity as a medically determinable, severe impairment

under Social Security Ruling5 (“SSR”) 02-1p, 2002 WL 34686281 (Sept. 12, 2002). Id. at 14-19.

Plaintiff finally argues that substantial evidence does not support the ALJ’s RFC assessment. Id.

at 19-28. For the following reasons, Plaintiff’s contentions are unavailing.

A.     ALJ’s Step-Two Determination of Mental Impairments and Obesity

       Plaintiff contends that the ALJ failed to follow the special technique under 20 C.F.R.

§ 404.1520a when he evaluated his mental impairment. Id. at 9-14. “The Social Security

Administration has promulgated regulations containing ‘listings of physical and mental

impairments which, if met, are conclusive on the issue of disability.’ A claimant is entitled to a

conclusive presumption that he is impaired if he can show that his condition ‘meets or equals the

listed impairments.’” Radford, 734 F.3d at 291 (citation omitted); see 20 C.F.R. pt. 404, subpt. P,

app. 1. In addition to the five-step analysis discussed above in Part II and outlined in 20 C.F.R.

§§ 404.1520 and 416.920, the Commissioner has promulgated additional regulations governing

evaluations of the severity of mental impairments. 20 C.F.R. §§ 404.1520a, 416.920a. These

regulations require application of a psychiatric review technique at the second and third steps of




5
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security Administration.
Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984); 20 C.F.R.
§ 402.35(b)(1). “While they do not have the force of law, they are entitled to deference unless
they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204 n.3.
                                                 7
         Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 8 of 15



the five-step framework, Schmidt v. Astrue, 496 F.3d 833, 844 n.4 (7th Cir. 2007), and at each

level of administrative review. 20 C.F.R. §§ 404.1520a(a), 416.920a(a). This technique requires

the reviewing authority to determine first whether the claimant has a “medically determinable

mental impairment.” Id. §§ 404.1520a(b)(1), 416.920a(b)(1). If the claimant is found to have

such an impairment, then the reviewing authority must “rate the degree of functional limitation

resulting from the impairment(s) in accordance with paragraph (c),” id. §§ 404.1520a(b)(2),

416.920a(b)(2), which specifies four broad functional areas: (1) “understand, remember, or apply

information”; (2) “interact with others”; (3) “concentrate, persist, or maintain pace”; and

(4) “adapt or manage oneself.”       Id. §§ 404.1520a(c)(3), 416.920a(c)(3).      According to the

regulations, if the degree of limitation in each of the four areas is rated “none” or “mild,” then the

reviewing authority generally will conclude that the claimant’s mental impairment is not “severe,”

“unless the evidence otherwise indicates that there is more than a minimal limitation in [the

claimant’s] ability to do basic work activities.” Id. §§ 404.1520a(d)(1), 416.920a(d)(1). If the

claimant’s mental impairment is severe, then the reviewing authority will first compare the

relevant medical findings and the functional limitation ratings to the criteria of listed mental

disorders in order to determine whether the impairment meets or is equivalent in severity to any

listed mental disorder. Id. §§ 404.1520a(d)(2), 416.920a(d)(2). If so, then the claimant will be

found to be disabled. If not, the reviewing authority will then assess the claimant’s RFC. Id.

§§ 404.1520a(d)(3), 416.920a(d)(3). “The ALJ’s decision must show the significant history and

medical findings considered and must include a specific finding as to the degree of limitation in

each of the four functional areas.” Felton-Miller v. Astrue, 459 F. App’x 226, 231 (4th Cir. 2011)

(per curiam) (citing 20 C.F.R. §§ 404.1520a(e)(4), 416.920a(e)(4)); see Patterson v. Comm’r of

Soc. Sec. Admin., 846 F.3d 656, 662, 659 (4th Cir. 2017). The “failure to properly document



                                                  8
         Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 9 of 15



application of the special technique will rarely, if ever, be harmless because such a failure prevents,

or at least substantially hinders, judicial review.” Patterson, 846 F.3d at 662.

       Here, the ALJ found that Plaintiff’s “hypertension, hyperlipidemia, coronary heart disease,

and status-post three vessel coronary bypass on May 17, 2010,” were severe impairments because

they caused more than a minimal limitation in his ability to engage in basic work activities. R. at

566. The ALJ found, however, that Plaintiff’s gallbladder dysfunction, bilateral plantar fasciitis,

onychomycosis, right third toe neuroma, prostatitis, gastroesophageal reflux disease, osteoporosis,

allergic rhinitis, and seborrhea/dermatitis were not severe impairments. R. at 567. Plaintiff argues

that remand is warranted because he suffers from a medically determinable mental impairment and

because the ALJ failed to apply the special technique in 20 C.F.R. § 404.1520a. Pl.’s Mem. Supp.

Mot. Summ. J. 10-11, ECF No. 13-2 (citing R. at 44-45, 183, 185-87, 363).

       As Defendant points out, however, the ALJ must first evaluate the claimant’s pertinent

symptoms, signs, and laboratory findings to determine whether he or she has a medically

determinable impairment. 20 C.F.R. § 404.1520a(b)(1). “[A] physical or mental impairment must

be established by objective medical evidence from an acceptable medical source. [The ALJ] will

not use [the claimant’s] statement of symptoms, a diagnosis, or a medical opinion to establish the

existence of an impairment(s). After [the ALJ establishes] that [the claimant has] a medically

determinable impairment(s), then [the ALJ determines] whether [his or her] impairment(s) is

severe.” Id. § 404.1521. Once the ALJ determines that the claimant has a medically determinable

mental impairment, the ALJ must specify the symptoms, signs, and laboratory findings that

substantiate the presence of the impairment and document the ALJ’s findings in accordance with

20 C.F.R. § 404.1520a(e). Id. § 404.1520a(b)(1).




                                                  9
        Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 10 of 15



       Here, Plaintiff did not allege any mental impairment in his disability reports. R. at 69, 78,

164. He did allege on a function report in October 2013 and at his first hearing in January 2016

that side effects from his medications caused, among other things, drowsiness, dizziness, and a

lack of concentration. R. at 200, 207, 568, 571-72. Plaintiff also alleged in July 2013 having

problems with memory, concentration, and handling stress and changes in routine. Pl.’s Mem.

Supp. Mot. Summ. J. 10, ECF No. 13-2 (citing R. at 185-87). He also testified at the first hearing

that he “couldn’t concentrate anymore.” Id. (citing R. at 45). Plaintiff’s statements of symptoms

are not enough to establish a medically determinable mental impairment, and so the ALJ was not

required to use the special technique in the absence of objective medical evidence from an

acceptable medical source. See 20 C.F.R. § 404.1521.

       Plaintiff argues, however, that his “treating physicians have also recognized, diagnosed,

and prescribed [him] with medications to address mental impairments, such as when [he] was

diagnosed with anxiety and was prescribed Clonazepam and Xanax.” Pl.’s Mem. Supp. Mot.

Summ. J. 10-11, ECF No. 13-2 (footnotes omitted) (citing R. at 363). Plaintiff sought a “short-

acting anxiolytic” in April 2012 because he “will be flying soon, but [he] has a fear of flying.” R.

at 362. His physician, therefore, prescribed Xanax for his flight. R. at 363. In any event, Plaintiff

reportedly had been taking Clonazepam in November 2011 for insomnia. R. at 366. Absent the

establishment by objective medical evidence from an acceptable medical source of a mental

impairment that had lasted or was expected to last for twelve continuous months, Plaintiff’s

argument regarding the ALJ’s failure to use the special technique in 20 C.F.R. § 404.1520a is

without merit. See Patterson, 846 F.3d at 659 (ALJ applies special technique “[i]f the ALJ

determines that a mental impairment exists”); 20 C.F.R. §§ 404.1509, 404.1520(a)(4)(ii).




                                                 10
        Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 11 of 15



       Plaintiff next asserts that remand is warranted because the ALJ did not consider his obesity

as a medically determinable, severe impairment under SSR 02-1p, 2002 WL 34686281 (Sept. 12,

2002) (Pl.’s Mem. Supp. Mot. Summ. J. 14-19, ECF No. 13-2). Defendant maintains that, among

other things, any error in the ALJ’s lack of discussion of his obesity is harmless because the record

does not indicate any functional limitations from obesity and because Plaintiff failed to point to

any additional limitations supported by the evidence (Def.’s Mem. Supp. Mot. Summ. J. 12, ECF

No. 14-1).    According to Plaintiff, however, Defendant’s harmless-error argument is an

impermissible post hoc rationalization. (Pl.’s Resp. to Def.’s Mot. Summ. J. 3-4, ECF No. 15).

See, e.g., Dep’t of Homeland Sec. v. Regents of Univ. of Calif., 591 U.S. ___, No. 18-587, slip op.

at 16-17, 2020 WL 3271746, at *10 (U.S. June 18, 2020). “[T]he failure to discuss a claimant’s

obesity under SSR 02-1p may be harmless error if corresponding functional limitations are not

established.” Harrison v. Berryhill, No. 5:17-CV-00255-FL, 2018 WL 4576782, at *13 (E.D.N.C.

May 24, 2018), report and recommendation adopted, No. 5:17-CV-255-FL, 2018 WL 3993393

(E.D.N.C. Aug. 21, 2018). Here, “the state agency physicians reviewed the medical records, which

included notations of his height and weight, and opined that [Plaintiff] could perform [light] work,

with additional limitations.” Id. at *14. “This constitutes substantial evidence supporting [the

ALJ’s] determination. Thus, any error in failing to discuss [Plaintiff’s] obesity under SSR 02-1p

is harmless because it would not affect the outcome of the case.” Id. Even if the ALJ had erred in

not discussing Plaintiff’s obesity in the RFC assessment, “such an error would be harmless,

because the Plaintiff has not suggested his obesity would limit his standing or walking [or other

functions] to a degree greater than the ALJ already limited Plaintiff in the RFC.” Mark N. v.

Comm’r, Soc. Sec., Civil Case No. CCB-18-936, 2019 WL 1226437, at *2 (D. Md. Mar. 15, 2019).




                                                 11
         Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 12 of 15



Plaintiff’s argument regarding the ALJ’s failure to evaluate his obesity under SSR 02-1p thus also

fails.

B.       ALJ’s RFC Assessment

         The Court finally addresses Plaintiff’s contention that “[t]he ALJ’s RFC determination is

not supported by substantial evidence, as the ALJ omitted relevant limitations from the RFC on

the basis of medical improvement without ever evaluating [his] RFC for the period prior to his

medical improvement.” Pl.’s Mem. Supp. Mot. Summ. J. 19, ECF No. 13-2. According to

Plaintiff, the ALJ did not account for his need for additional work breaks due to urinary frequency

for the period before his laser vaporization procedure. Id. at 21-28. “[T]he ALJ failed to evaluate

[his] RFC for the three-year period prior to his medical improvement. For this reason, remand is

warranted for the ALJ to consider a closed period of disability between his alleged onset date of

May 13, 2010, through the date of medical improvement.” Id. at 28. Defendant maintains, on the

other hand, that “[t]his Court previously held that the rationale in the ALJ’s first decision was

sufficient to explain his finding that Plaintiff did not need additional work breaks to accommodate

his alleged urinary frequency, and the current ALJ’s decision provides a nearly identical rationale.”

Def.’s Mem. Supp. Mot. Summ. J. 14, ECF No. 14-1. “Accordingly, this Court should once again

affirm the ALJ’s rationale and decline Plaintiff’s implicit invitation to re-weigh the evidence.” Id.

at 15.

         In his January 2016 decision, the ALJ recounted Plaintiff’s testimony from the first hearing

“that he needed to use the bathroom every 15 minutes.” R. at 22. The ALJ found, however, that,

“prior to the expiration of his date last insured and just over five months after undergoing laser

vaporization of his prostate, he reported to his urologist that he only occasionally had urinary

urgency/frequency.” R. at 22. “He was continued on Avodart and was started on Toviaz, which



                                                 12
        Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 13 of 15



apparently successfully addressed his urgency/frequency.” R. at 22. “He was able to take a long

plane ride to Lebanon in 2014 and later indicated that his symptoms were under control.” R. at 22

(citations omitted). Thus, the ALJ found that, “prior to the expiration of his DLI, [Plaintiff] did

not need more than the usual work breaks.” R. at 22.

       On appeal, Plaintiff argued, among other things, that the ALJ failed to evaluate properly

his urinary frequency. R. at 639. The Court found, however, that substantial evidence supported

the ALJ’s finding that Plaintiff’s urinary frequency could be addressed with regular breaks. R. at

639. Specifically, the evidence that the Court found to be substantial included evidence of

Plaintiff’s medical improvement following his vaporization procedure. R. at 639-40. “Thus, the

ALJ properly evaluated Plaintiff’s urinary frequency because his finding [that, ‘prior to the

expiration of his DLI, he did not need more than the usual work breaks’ (R. at 22),] is supported

by substantial evidence” (R. at 640). The Court remanded the case, however, because the ALJ

(1) failed to provide a proper narrative discussion to support his assessment of Plaintiff’s RFC;

(2) failed to address properly the side effects of Plaintiff’s medication in assessing his RFC; and

(3) erroneously evaluated Plaintiff’s subjective complaints. R. at 637, 640-43.

       In his second decision following remand, the ALJ again recounted Plaintiff’s testimony

from the January 2016 hearing that he needed to use the bathroom every fifteen minutes. R. at

571. The ALJ again found that, “prior to the expiration of [Plaintiff’s] date last insured, he did not

need more than the usual work breaks,” relying on the same evidence of medical improvement

after Plaintiff’s laser vaporization procedure. R. at 571. Plaintiff now contends that remand is

warranted because “the [Magistrate Judge’s] affirmation of the ALJ’s RFC relates only to evidence

cited after the laser vaporization surgery, and therefore does not address the period at issue raised

in” his Motion for Summary Judgment. Pl.’s Resp. to Def.’s Mot. Summ. J. 4-5, ECF No. 15.



                                                 13
        Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 14 of 15



Although the Court previously found that substantial evidence supported the ALJ’s January 2016

determination that, prior to the expiration of Plaintiff’s DLI, he did not need more than the usual

work breaks (R. at 22, 639-40), Plaintiff apparently faults the Court’s reasoning that the evidence

found to be substantial only included evidence of improvement after his medical procedure.

       The Court’s determination that substantial evidence supported the ALJ’s finding that

Plaintiff did not need more than the usual work breaks before the expiration of his DLI is the law

of the case, however. “Under the law of the case doctrine, ‘a court is generally precluded from

reconsidering an issue that has already been decided by the same court, or a higher court in the

identical case.’” Buck v. Berryhill, 869 F.3d 1040, 1050 (9th Cir. 2017) (quoting Thomas v. Bible,

983 F.2d 152, 154 (9th Cir. 1993)). The law-of-the-case doctrine applies in the Social Security

context. Stacy v. Colvin, 825 F.3d 563, 567 (9th Cir. 2016). “The doctrine is concerned primarily

with efficiency, and [it] should not be applied when the evidence on remand is substantially

different, when the controlling law has changed, or when applying the doctrine would be unjust.”

Id.; see Tanner v. Comm’r of Soc. Sec., 602 F. App’x 95, 97-98 (4th Cir. 2015) (per curiam);

Chaplick v. Mao, Civil Action No. TDC-13-2070, 2016 WL 4516061, at *3 (D. Md. Aug. 25,

2016) (noting that courts may decline to follow the law of the case (1) when a trial has resulted in

substantially different evidence; (2) there has been a change in controlling legal authority that has

made a contrary decision of law applicable to the issue; or (3) the prior decision was clearly

erroneous or would result in manifest injustice). Plaintiff has not argued that the evidence on

remand is substantially different, nor has he shown a change in controlling law. Moreover, clear

error or manifest injustice occurs where the Court has patently misunderstood a party, or the Court

has made a decision outside the adversarial issues presented to the Court by the parties, or the

Court has made an error not of reasoning but of apprehension. Smith v. Maryland, Civil Action



                                                 14
        Case 8:19-cv-01730-TMD Document 16 Filed 06/22/20 Page 15 of 15



No. RDB-17-3051, 2020 WL 128670, at *2 (D. Md. Jan. 10, 2020). Mere disagreement with the

Court’s previous decision will not suffice. Id. Plaintiff disagrees with the Court’s reasoning when

it found that substantial evidence supported the ALJ’s finding that his urinary frequency before his

DLI could be addressed with regular breaks. His disagreement with the Court’s reasoning does

not bar application of the law-of-the-case doctrine here, however. For the reasons discussed above,

therefore, the Court affirms the Commissioner’s final decision.

       In sum, substantial evidence supports the decision of the ALJ, who applied the correct legal

standards here. Thus, Defendant’s Motion for Summary Judgment is GRANTED, Plaintiff’s

Motion for Summary Judgment is DENIED, and the Commissioner’s final decision is

AFFIRMED.

                                                 V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 14) is

GRANTED.        Plaintiff’s Motion for Summary Judgment (ECF No. 13) is DENIED.                 The

Commissioner’s final decision is AFFIRMED. A separate order will issue.


Date: June 22, 2020                                                /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                15
